Title: To James Madison from Tench Coxe, 11 May 1801
From: Coxe, Tench
To: Madison, James


(private)
Dear SirLancaster May 11th. 1801
I am so entirely convinced of the continuance of political, local & personal hostility to the present federal administration, or at least to the two most eminent characters in it, that I consider it a duty to my country’s peace to offer some ideas which occasionally arise in my mind, in a confidential manner to those two characters. It is a noble game to oppose to the infidelity, and local & personal prejudices of our antagonists sound and general measures of public good. I am of opinion that the general plan of encouraging to [sic] domestic commerce and the improvements auxiliary to it, is capable of producing to the Administration all that public regard which ever attaches itself to the instruments and agents of Utility. I believe, that an investigation of the present state of the Arts and manufactures would terminate in a manifestation of their magnitude or extent, of their progress, of their practicability and of the wisdom of encouraging them. A measure, like one, which you contemplated in the year 1790, would have been useful then, and in 1800, and would be of great service now. I mean the exhibition of the occupation of every person in the census. Most of the women, & all the children would have been unnoticed, but the pursuits of the adult males would have been known. I am perfectly satisfied that it would have been attended with the most instructive consequences. It would have proved that manufacturing, which is declared to be impracticable, is extensively practiced, that we derive vast aids from foreign countries and that manufactures support agriculture as much as foreign commerce does.
It is now too late to derive this easy aid from the 2d. Census. But it will not be difficult to throw great light upon the subject. A proclamation from the President, or a notification from the heads of the departments of state & treasury might be published, requesting all persons concerned or engaged in any branch of manufacture in the U. S. to report to the Revenue officer or postmaster nearest to him the following particulars.


1st.
his name


2dly
his trade or branch


3dly
his place of residence


4thly
his place of nativity foreign or domestic—


5thly.
the Number of his apprentices


6thly
the number of his Journeymen of foreign birth


7th.
the number of his Apprentices & Journeymen of native birth


These might be sent to the seat of government by post, & there introduced into 16 state returns, which might again be formed into a general return. The improvement of the interior is, in all countries, important, but in none is it so great as in this, because our measure of capacity is not only unfilled, but its bottom is scarcely covered. In this borough, there are Manufacturers from Ireland, New England, Germany, France, Maryland, England, Switzerland, and the descendants of such in considerable numbers. They work up all the hides & skins, wool, flax, & furs, they can procure and a great deal of American iron, wood, hemp, cotton, silk, bark, lime, clay, stone, horns, barley, hops natural & agricultural plants, and Herbs, steel, paper, rags, &ca. besides imported brass, copper, pewter, lead, paper, gold, silver, &c, and they rent houses, consume provisions, forage, fuel &ca. of our own produce. The Amount of these consumptions is prodigious in a Town of 800 houses, in the body of the County, besides several others in different parts of it. I am the tenant at £100 ⅌ ann. of an Irish Spinning wheel & windsor chair maker, who has four adjoining houses, besides some others in other parts of the Town, & outlots. My Tailor is a native of Germany, my Shoemaker an Irish man, My hair dresser a German born, The Carpenter of my house an Irishman, My grocers irish & French, bookbinders for the office German & Irish born, my baker a native of Germany. All this is perfectly casual, as you may suppose. But the facts prove the foreign aid to our domestic manufactures. Organs have been built here in three or four churches, hats, sadlery, shoes, rifles, muskets, ropes and twine, plate, stills, carriages, cabinet work, leather, books, blank & printed, candles, boulting cloths, chemical & galenical preparations, glue, cowskin whips, ⟨gear⟩ and harness, beer and spirits, stockings, pottery, various iron work, tin wares, coopers wares, wafers, segars, snuff, starch, hair powder, &c are made here well and in abundance. These things are no novelties to you, who have so often rode thro the states, but the total amount & proportion of them are very great. I am sure, that the articles consumed in the goods, comfort and support of the Pennsa. Manufactures exceed the value of the produce shipt to foreign Countries. I think that the borough of Lancaster requires to feed, house &ca. its manufacturers above 100.000 Drs. ⅌ an: besides the value of the Leather, wood, flax, furs, Hemp & other domestic articles, which they work up. So vast a body of active people, through out our Country, would be aided by the display of their value & utility, and by fostering without forcing their branches, that it would be wise in the Government to adopt such safe & useful measures, as I have hinted. The proclamation or publication should be so drawn as to carry with it the reasons, the object clearly, and the means of compliance with the plan of government. Like measures might be adopted to get at a knowledge of all forges, furnaces, fulling mills, powder mills, oil mills, paper mills, rolling & slitting mills &ca. &ca. in the United States from the tax returns of the Union & the states. The exhibition of their Numbers would give comfort and confidence to our Country. The total Number of stills can be easily exhibited. A circular letter from the principal officers to their subordinates through[ou]t the Union would draw forth a vast deal of this information. It would teach us where the plants are in the seed, where well sprung up, where mature, vigorous & flourishing. Youths of property would know whither to direct their attempts at establishment. So would foreigners. The care of the Government would inspire confidence, conciliate local interests, remove animosities & hostilities, and increase common cause. It is a matter of confidence and union, that the capacity of Pennsa. in the manufactory of rifles, muskets, pistols, swords, gun powder, cannon, ball & shells is an internal security for defence to Georgia and Maine, to Delaware & Kentucky.
I speak of local prejudices. The talents & acquirements of Mr. Burr would seem to promise him a hostility equal to his station, but his New York citizenship rescues him from many of the Northern prejudices, which affect Mr. Jefferson and you. My wish is to see you all abate, that mass of prejudices by convincing the nation that you are the faithful, impartial, able agents of the whole.
A movement upon the subject of the power to authorize by law the cutting Canals wherever they are to pass thro two or more states, and at private expence, would be a wholesome and popular measure. I should consider it as well meriting reflexion whether such a measure ought not to be attempted by way of amendment to the constitution. Our Delaware & Chesapeak canal is already agreed to. Maryland & Delaware would formerly have objected to such an Amendment. I mention it now with the first idea merely to shew, that there are as practicable and interesting objects in the home as in the foreign department to increase our faculties & powers.
It is wonderful to observe the degree in which prejudices against the practicability of republican government have been created, and unfolded in various places. It is only by executing it well, that those prejudices can be surmounted. The duty, to us who are friendly to the principle, is the highest, and I affirm that it is not difficult to perform it. I fear more the want of the necessary vigilance, energy, &c in the friends of our constitution, that [sic] any intrinsic difficulty in the business itself. The papers opposed to us do not relax from their boldness, and hostility. I really think your department should take the Portfolio, Brown & Relfs, The Gazette of the US. the Boston Palladium, & Centinel, & such papers in New York, Connecticut the Carolinas Maryland &ca. to see the Doctrines propagated among the people. The Smallness of the federal city and the scattered Situations of the houses render it an imperfect focus of intelligence, as to the interesting domestic details.
Our republican interest continues much agitated by the non residence at Lancaster of some of the principal officers of the Government, and by circumstance of certain appointments having been given with the family of the Chief Magistrate. The enemies of our cause are making the utmost use of these things, and combining them with the self love of our own people in various ways. I am suspicious of the consequences. If the worst is made of them, we may see a real republican brought on by a part of the republicans in conjunction with the body of our opponents.
I may have appeared to you, and perhaps to a respectable friend of yours to have pressed the subject of a particular appointment in Pennsa. full far. Whatever may be the event I shall be better satisfied in having done it because the public reasons are the most weighty; and whatever may be the ultimate arrangement of it, I shall know that I have given to our friends all the means in my power of forming a good one. If things are gone so far, or were gone so far that negociation would not do, then I have only to ask the indulgence of my friends for the explicitness of my communications; and to recommend particular attention to the auxiliary Characters in the district.
I am very sorry to learn that your health continues in an unfavorable situation, which I learn from a gentleman, who has lately visited Washington. I pray for its restoration with an earnestness proportioned to its importance to our Country. I am with great truth, dear Sir your respectful friend & Servant
Tench Coxe private.
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   In 1790, as a member of the House of Representatives, JM had suggested making the federal census a means of collecting economic and social statistics useful in legislation (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 13:8–9, 15). The Senate rejected the proposal.



   
   Besides the well-known Federalist organ the Philadelphia Gazette of the U.S., Coxe referred to a Philadelphia literary and political weekly, The Port Folio; the Philadelphia Gazette of Andrew Brown and Samuel Relf; the semiweekly Boston Mercury and New-England Palladium (published by Alexander Young and Thomas Minns); and another Federalist paper in Boston, Benjamin Russell’s Columbian Centinel. Joseph Dennie, together with Asbury Dickins, published the Port Folio beginning in January 1801. Dennie, a Harvard graduate, had been Timothy Pickering’s private secretary beginning in 1799 and held an editorial position with the Gazette of the U.S. In the spring and summer of 1801 the Port Folio “pilloried” Jefferson “almost weekly” (Frank Luther Mott, A History of American Magazines, 1741–1850 [New York, 1930], pp. 223–27; Brigham, History and Bibliography of American Newspapers, 1:277, 318, 2:911).



   
   For an accounting of Governor McKean’s efforts to place relatives in office, see Gail S. Rowe, Thomas McKean: The Shaping of an American Republicanism (Boulder, Colo., 1978), pp. 321–22.


